 Case 1:18-cv-11386-VSB-KHP Document 111 Filed 09/23/20 Page 1 of 2



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 SPECTRUM DYNAMICS MEDICAL
 LIMITED,
                                                     Case No.: 18-cv-11386 (VSB)
                                Plaintiff,
                                                     DECLARATION OF P. BRANKO
                v.                                   PEJIC IN SUPPORT OF PLAINTIFF
                                                     SPECTRUM DYNAMICS MEDICAL
 GENERAL ELECTRIC COMPANY, GE                        LIMITED’S MEMORANDUM OF
 HEALTHCARE, INC., GE MEDICAL                        LAW IN OPPOSITION TO
 SYSTEMS ISRAEL LTD., JEAN-PAUL                      DEFENDANTS’ MOTION TO
 BOUHNIK, SERGIO STEINFELD, ARIE                     DISMISS IN PART PLAINTIFF’S
 ESCHO, NATHAN HERMONY, and YARON                    COMPULSORY COUNTERCLAIMS
 HEFETZ,

                                Defendants.


       P. Branko Pejic, an attorney admitted pro hac vice in the Southern District of New York

for purposes of this litigation, hereby declares the following under penalty of perjury:

       1.      I am a member of the bars of the District of Columbia and Arkansas. I was

admitted pro hac vice before the Southern District of New York on December 20, 2018 [D.I.

8]. I am a lawyer at the law firm of Greenblum & Bernstein, P.L.C, attorneys for Plaintiff

Spectrum Dynamics Medical Limited (“Plaintiff”) in the above-captioned action. I submit this

declaration in support of Plaintiff’s Memorandum of Law in Opposition to Defendants’ Motion

to Dismiss In Part Plaintiff’s Compulsory Counterclaims.

       2.      The purpose of this declaration is to provide the Court with documents

supporting that memorandum.

       3.      A true and correct copy of the email exchange with Defendants’ Counsel, Marla

R. Butler, dated August 26, 2020, is attached hereto as Exhibit A.

       4.      A true and correct copy of the email exchange with Defendants’ Counsel, Marla

R. Butler, dated July 21, 2020, is attached hereto as Exhibit B.

       5.      A true and correct copy of the email exchange with Defendants’ Counsel, Jesse

Jenike-Godshalk, dated July 24, 2020, is attached hereto as Exhibit C.
Case 1:18-cv-11386-VSB-KHP Document 111 Filed 09/23/20 Page 2 of 2




          6.     A true and correct copy of the Property Rights Statement for U.S. Patent No.

9,402,595 (Hefetz Declaration), dated March 4,201.4, is attached hereto as Exhibit D.

          7.     A true and correct copy of the Property Rights Statement for U.S. Patent No.

9   ,182,50'l (Hefetz Declaration), dated January   7   , 201,5 , is attached hereto as   Exhibit E.

          8.     A true and   correct copy   of the Property Rights          Statement     for U.S.    Patent

Publication No. 201110268339 (Hefetz Declaration), dated June 11,2070, is attached hereto                  as


Exhibit F.

          9.     A true and correct copy of the Property Rights Statement for U.S. Patent No.

9,072,441(Hefetz Declaration), dated October 18,2006, is attached hereto              as   Exhibit G.

          10.    A true and correct copy of the email exchange with GE Counsel, Marla                     R.

Butler, dated AugusÍ14,2020, is attached hereto          as   Exhibit H.

          11.    A true and correct copy of the Summons in a Civil Action                  issued   to Yaron

Hefetz and Waiver of Service, in the above-captioned action, dated August 17,2020 [D.I. 97],

is attached hereto as Exhibit L

          12.    A true and correct copy of the email exchange with Defendants' Counsel, Jesse

Jenike-Godshalk, dated September 9,2020, is attached hereto as ExhibitJ.


Dated: Reston, Virginia
          September 23,2020                                          By:
                                                                           P. Branko Pejic

GREENBLUM & BERNSTEIN, P.L.C
1950 Roland Clarke Place
Reston, VA 20191
